Exhibit 10.4

PROMISSORY NOTE

 

$15,000,000.00   Dallas, Texas   February 27, 2014

FOR VALUE RECEIVED, the undersigned (“Borrowers”), hereby promise to pay to
COMERICA BANK, a Texas banking association, or registered assigns (“Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to Borrowers
under that certain Credit Agreement, dated as of August 19, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Borrowers, the lenders from time to time party thereto, and
KeyBank National Association, as Administrative Agent.

Borrowers promise to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF OHIO.



--------------------------------------------------------------------------------

BORROWERS: CHP PARTNERS, LP, a Delaware limited partnership By:   CHP GP, LLC, a
Delaware limited liability company, General Partner   By:   CNL Healthcare
Properties, Inc., a Maryland corporation, Sole Member     By:  

/s/ Joshua J. Taube

      Joshua J. Taube,       Senior Vice President CNL HEALTHCARE PROPERTIES,
INC., a Maryland corporation By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Senior Vice President

Applicable Florida documentary stamp tax has been or will be paid in connection
with the execution and delivery of this Promissory Note and or the recordation
of the Mortgage (as modified or amended from time to time) which secures this
Promissory Note among the Public Records of Broward County, Florida.

 

PROMISSORY NOTE

#4487908

   Page 2